DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 11/23/2021 to claim 13 has been entered. Claims 13 and 15-19 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of differentiating stem or progenitor cells, and the species of “chondroblast” in the reply filed on 8/21/2018 stands.
Claim Interpretation
Claim 13 is drawn to a method of differentiating cells that do not “detectably express MHC Class I or cell surface markers CD13, CD44, CD45 and CD90”. The use of the term “or” limits the claim to either (1) not detectably expressing MHC Class I, or (2) not detectably expressing cell surface markers CD13, CD44, CD45 and CD90. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13, 15-16 and 18 are rejected pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 4/28/16 IDS) in view of Neidhart et al (2003, Arthritis Rheum., 48(7):1873-80), Reimann et al (1993, Immunobiol., vol. 187: 24-35), Kelleher (1995, Annals of the Rheumatic Diseases, 54: 566-570), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620) Boireta et al (2005, Experimental Hematology 33: 219–225; reference U) and Marshak et al (1999, U.S. Patent 5,908,782; reference A).
Regarding claim 13, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow (reads on tissue derived) of C57BL/6 mice are Oct-4+ CD13- CD44- CD45- MHC class I- MHC class II- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]). Regarding claims 13, Furcht teaches culturing and differentiating the MASCs after analyzing the expression pattern (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claims 15-16 and 18, Furcht teaches that the cells can be differentiated into chondroblast (see paragraph [0183]).
Furcht does not teach isolating the cells from synovial fluid without contacting them to serum. Furcht is silent as to MASCs’ expression of CD90, and Furcht does not teach selecting for a population that is both CD13- and CD44-. Furcht does not exemplify differentiating the cells into chondroblast.
Regarding claim 13, Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879).
Regarding claim 13, Riemann teaches that CD13 is a marker expressed on T cells from synovial fluid (see abstract).
Regarding claim 13, Kelleher teaches that CD44 is a marker expressed in high levels on T cells from synovial fluid (see abstract). 
Regarding claim 13, Boireta is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow (see abstract). Regarding claim 13, Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45 and CD90 (see pages 221-222).

Regarding claim 13, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 13, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Furcht with Neidhart to isolate Furcht’s cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in isolating Furcht’s cells from synovial fluid because Furcht teaches Furcht’s cells are from bone marrow and Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to isolate Furcht’s cells from synovial fluid because it would allow for another source for obtaining the cells.
It would have been obvious to combine Furcht in view of Neidhart with Marshak, Boireta, Egner and Varma to collect and isolate Furcht’s cells prior to culture expansion and without contacting the cells to serum. A person of ordinary skill in the art would have had a reasonable expectation of success in collecting and isolating Furcht’s cells prior to culture expansion with serum because Marshak teaches that serum free conditions can be used for stem cells while Egner, Boireta and Varma teach analyzing the expression pattern of cells without culture. The skilled artisan would have been motivated collect and isolate Furcht’s cells prior to culture expansion because Varma teaches that stem cells can be collected without culturing, and that 
	It would have been obvious to combine Furcht with Riemann, Kelleher, Boireta and Egner to select a population of Furcht’s cells that are negative for both CD13 and CD44, as well as CD90. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for both CD13 and CD44 because while Furcht establishes throughout that the cells of interest are CD44 negative, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest. Additionally, Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for both CD13 and CD44 because Riemann and Kelleher establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative CD90 because Furcht does not teach the cells express CD90 and because Boireta teaches that uncultured bone marrow stem cells are mostly CD90 negative. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for CD90 because Boireta establishes that Furcht’s cell type of interest are mostly negative for CD90. 
It would have been obvious to differentiate Furcht’s cells into chondroblast. A person of ordinary skill in the art would have had a reasonable expectation of success in differentiating the cells into chondroblast because Furcht teaches the cells can be differentiated the cells into chondroblast. The skilled artisan would have been motivated to differentiate the cells into chondroblast because it would allow for Furcht to use the cells for applications that require chondroblasts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht in view of Neidhart, Reimann, Kelleher, Boireta, Varma, Marshak and Egner as applied to claim 13, 15-16 and 18 above, and further in view of Crawford et al. (2006, Rheumatology 45: 1529-33; on 4/28/16 IDS; published online 5/2/06).
The teachings of Furcht in view of Neidhart, Reimann, Kelleher, Boireta, Varma, Marshak and Egner are discussed above. 
As stated above, while Furcht teaches that the cells can be differentiated into chondroblast, Furcht does not teach the differentiation is done by culturing with TGF-β1 and confirmed using alcian blue staining.
Regarding claim 17, Crawford teaches cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis (see page 1530); a cell that undergoes chondrogenesis reads on chondroblast. Regarding claim 19, Crawford teaches confirming the differentiation using alcian blue staining for sulphated glycosaminoglycans (reads on cartilage matrix) (see page 1530 and Figure 2).
It would have been obvious to Furcht in view of Neidhart, Reimann, Kelleher, Boireta, Varma, Marshak and Egner with Crawford to differentiate the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining. A person of ordinary skill in the art would have had a reasonable expectation of success in differentiating the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining because Crawford teaches cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis and that differentiation can be confirmed using alcian blue staining. The skilled artisan would have been motivated to differentiate the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining because Crawford teaches cells that have 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant discusses Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells which Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Furcht’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive.  
Applicant highlights that in one of Furcht’s examples of one cell line, under specific culturing conditions, that said cells are positive for the expression of CD13. Applicant also notes that in another example of one cell line, under specific culturing conditions, that said cells are negative for the expression of CD13 but positive for the expression of CD44 and CD45. Applicant concludes that this means whenever any of Furcht’s cells are negative for CD13, that they necessarily express CD44 and/or CD45. Applicant also stated that because Furcht teaches analyzing the expression pattern after culturing the cells, that this is not the true expression 
Applicant alleges Neidhart does not teach all of the claimed limitations and highlights Neidhart’s use of serum in the culture medium. However, Neidhart was cited for teaching that bone marrow cells are inherently circulating and can be obtained from synovial fluid. While applicant is correct that Neidhart focuses on other cells and methods of culturing other cells, this does not take away from the fact that Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. Therefore this argument is not persuasive.

Applicant alleges that synovial fluid is not a robust source of bone marrow cells, and therefore a skilled artisan would not consider it as an alternate source for bone marrow cells. However, even if applicant is correct that synovial fluid is not a robust source of bone marrow cells, that fact that it is still a known source for the cells renders it obvious to use it as a source for the cells. Therefore this assertion is not persuasive. 
Applicant alleges that Neidhart only teaches that synovial fluid might be a source of bone marrow cells highlighting that some cells are CD34 negative while bone marrow cells are CD34 positive. As an initial matter, it is noted that the instant application is silent as to the expression of CD34. Additionally, as stated in the rejection and contrary to applicant’s speculation, Neidhart specifically teaches that “bone marrow–derived cells can also appear in the synovial fluid during joint destruction. The majority of adherent synovial fluid cells did not express CD34, but this does not exclude a bone marrow origin, since CD14-, CD34- bone-marrow mesenchymal stem cells exist in the circulation.” (See col. 1 on page 1879.) Therefore Neidhart was properly relied upon for teaching that bone marrow cells can be found in synovial fluid.
Applicant summarizes the secondary reference Riemann, highlights that Riemann alone does not teach all of the features of the claimed method. Regarding applicant’s citation of MacWilliams in Exhibit A that synovial fluid contains a variety of cells, as the rejection above is not other cells isolated from synovial fluid but over the bone marrow cells found in synovial fluid. Regarding applicant’s citation of Kirshenbaum in Exhibit B and Linda in Exhibit C that several different cell types can express CD13, as stated above not only does the primary reference Furcht teaches Furcht’s cells can be CD13 negative, but the secondary reference Egner also teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression. The Riemann reference 
Applicant summarizes the secondary reference Stebulis, highlights that Stebulis alone does not teach all of the features of the claimed method. However, the secondary reference Stebulis is no longer relied upon. Regarding applicant’s citation of Maleki in Exhibit D that CD90 can be expressed on some stem cells, as stated above the newly cited Boireta reference is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow, and Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45 and CD90. Applicant’s Maleki in Exhibit D does not analyze bone marrow stem cells, nor unexpanded bone marrow stem cells, and therefore does not establish any reasons as to why Furcht’s bone marrow stem cells would not be expected to be negative for CD90.
Applicant summarizes the secondary reference Boquest, highlights that Boquest alone does not teach all of the features of the claimed method. However, the secondary reference Boquest is no longer relied upon. Applicant again points to the prior filed declaration by Crawford, the inventor on the instant application, which discusses provides explanation on how culturing conditions can change expression patterns of cells, pointing specifically to CD45. However, the rejection is now over the obviousness to not culture cells in serum prior to analyzing and the Boireta reference teaches that most of the cells that were analyzed prior to culture were negative for CD45. Applicant is also again reminded that since Furcht’s cells are MHC class I negative, they need not also be negative for CD45.
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also highlights that Varma does 
Applicant highlights that during Egner’s expansion of cells, Egner teaches media comprising serum was used. However, the teachings of Egner cited above are not over the expanded cells, but rather over the freshly isolated cells which have not been exposed to serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Furcht’s cells that do not express CD13 because Furcht’s cells are cultured. However, the rejection is not over Furcht’s cultured cells, but rather over the obviousness to select Furcht’s cells without culturing. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Applicant summarizes that several of the reference’s findings that after culture expansion in serum, that several of the listed markers are present. However, again, even if applicant were correct that Furcht’s cells expressed any of CD13, CD44, CD45 or CD90, since Furcht specifically teach that the cells are negative for MHC class I, Furcht’s cells read on the claimed cells. The secondary references are relied upon for the teaching and the motivation to select cells that have not been culture expanded nor contacted with serum. The examiner merely highlighted that these secondary references also teach that cells which have not been culture expanded also overlap with the claimed phenotype, but again, the claimed phenotype of MHC class I negative is already taught by the primary reference. Furthermore, as stated above, the rejection above is over the obviousness to select Furcht’s cells without culture expansion and contact with serum, and therefore applicant’s reliance on the phenotype of cultured cells is misplaced. Additionally, while several of applicant’s arguments focus on the references contacting cells with serum, it is noted that the applicant has not pointed to any structural differences in cells that are even briefly contacted with serum. Furthermore, as stated above, the newly cited Marshak reference teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to 
Applicant summarizes the secondary reference Crawford, highlights that Crawford alone does not teach all of the features of the claimed method. However, the secondary reference Crawford was relied upon for supporting the teachings of Furcht of differentiating cells into chondroblasts. Crawford was relied upon for teaching cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis and that the differentiation can be confirmed using alcian blue staining for sulphated glycosaminoglycans. Therefore this reference was properly relied upon. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653